     Case 4:19-cv-00490-MWB-SES Document 11 Filed 07/12/19 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



    JESUS OROZCO ARROYO,                           :   4:19-CV-00490
                                                   :
                   Petitioner,                     :   (Brann, J.)
                                                   :
                         v.                        :   (Schwab, C.M.J.)
                                                   :
    WARDEN CLAIR DOLL, Warden, et al.,             :
                                                   :   Electronically Filed
                   Respondents.                    :


    REPLY TO RESPONDENT’S SECOND SUPPLEMENTAL RESPONSE

      On March 19, 2019, Orozco Arroyo, through counsel, filed a petition for writ

of habeas corpus seeking either a bond hearing or his immediate release. (Doc. 1

at 11-12.) On March 22, 2019, the Court issued an order directing Respondents to

show cause why Orozco Arroyo was not entitled to habeas relief. (Doc. 2.) On

April 11, 2019, Respondent filed a response. (Doc. 4.) On May 14, 2019, the Court

ordered Respondents to address Orozco Arroyo’s argument that his criminal

convictions do not subject him to mandatory detention. (Doc. 5.) Respondents

submitted their Supplemental Response to this Court on May 28, 2019.      (Doc. 6.)

On June 11, Petitioner filed a Reply to the Supplemental Response. (Doc. 7) On June

14, 2019, the Court ordered Respondents to address the aforementioned Reply. (Doc.


                                        1
     Case 4:19-cv-00490-MWB-SES Document 11 Filed 07/12/19 Page 2 of 4




8) On June 27, 2019, Respondents submitted their Second Supplemental Response.

(Doc. 9) On June 28, 2019, the Court ordered that Petitioner file any Reply to the

Second Supplemental Response by July 12, 2019.            (Doc. 10)     This Reply to

Respondent’s Second Supplemental Response is filed in accordance with that order.



                                         Argument

      Orozco Arroyo is not subject to mandatory detention pursuant to 8 U.S.C. §

1226(c). While it is true that Orozco Arroyo was convicted of possessing drug

paraphernalia under 35 Pa. C.S. § 780-113(a)(32) on April 26, 2018, that conviction

only subjects him to mandatory detention under 8 U.S.C. § 1226(c) if a conviction

for possessing drug paraphernalia under 35 Pa. C.S. § 780-113(a)(32) “relates to” a

controlled substance as described in 8 U.S.C. § 1227(a)(2)(B)(i).      (Doc. 1; Ex. D,

Removal Order.)

      Respondents argue that “the question is not whether the information contained

in Arroyo’s conviction records is an adequate basis to support            a charge of

removability warranting a detailed analysis of the statute at issue but whether DHS

is “substantially unlikely” to establish the charges that subject the alien to mandatory

detention.” (Doc. 9, p. 4) (citations omitted) Respondents argue further that “as

long as DHS has a record that reflects that Arroyos’ conviction involved marijuana

                                           2
     Case 4:19-cv-00490-MWB-SES Document 11 Filed 07/12/19 Page 3 of 4




–which is a federally controlled substance –he is properly detained…” Id. In this

case, DHS failed to charge Orozco Arroyo with removability under 8 U.S.C. §

1227(a)(2)(B)(i) and the Immigration Judge did not find Orozco Arroyo removable

on the basis of his Pennsylvania conviction under 35 Pa. C.S. § 780-113(a)(32).

Moreover, 8 U.S.C. § 1227(a)(2)(B)(i) houses an exception that does not permit

DHS to charge an alien as removable if the conviction involves “a single offense

involving possession for one’s own use of 30 grams or less of marijuana.”

Respondents argue that Orozco Arroyo admitted to “possessing a marijuana

grinder.” (Doc. 9, p. 5) However, DHS never proved before the Immigration Judge

that Orozco Arroyo possessed more than 30 grams of marijuana. Thus, Orozco

Arroyo is not subject to mandatory detention under 8 U.S.C. § 1226(c).

                               Respectfully submitted,


                               By: s/ Marcia Binder Ibrahim
                                   Marcia Binder Ibrahim
                                   PA 31061
                                   Attorney for Petitioner
                                   Law Office of Marcia Binder Ibrahim, LLC
                                   222 South Broad Street
                                   Lansdale, PA 19446
                                   mbi@good-lawyer.com
                                   T.: (215) 362-2478
                                   F.: (215) 362-9027


   Dated: July 12, 2019
                                        3
 Case 4:19-cv-00490-MWB-SES Document 11 Filed 07/12/19 Page 4 of 4




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESUS OROZCO ARROYO,                           :   4:19-CV-00490
                                               :
                Petitioner,                    :   (Brann, J.)
                                               :
                      v.                       :   (Schwab, C.M.J.)
                                               :
WARDEN CLAIR DOLL, Warden, et al.,             :
                                               :   Electronically Filed
                Respondents.                   :


                        CERTIFICATE OF SERVICE

  The undersigned hereby certifies that, on July 12, 2019, she served a copy of
the attached

REPLY TO RESPONDENT’S SECOND SUPPLEMENTAL RESPONSE

by electronic service pursuant to Local Rule 5.7 and Standing Order 04-6, ¶
12.2 to the following individuals:

Addressee(s):

Joanne M. Hoffman
Assistant U.S. Attorney
228 Walnut Street
Harrisburg, PA 17101
Joanne.Hoffman@usdoj.gov


                                               s/ Marcia Binder Ibrahim
                                               Marcia Binder Ibrahim
                                               Attorney for Petitioner

                                     4
